Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3072 Page 1 of 11


   1    Heidi B. Bradley (SBN: 243403)
        bradleyh@lanepowell.com
   2    Darin M. Sands (SBN: 257363)
        sandsd@lanepowell.com
   3    LANE POWELL PC
        1420 Fifth Avenue, Suite 4200
   4    P.O. Box 91302
        Seattle, WA 98111-9402
   5    Telephone: 206.223.7000
        Facsimile: 206.223.7107
   6
        Attorneys for Defendant Noble
   7    House Hotels & Resort, Ltd.
   8
                             UNITED STATES DISTRICT COURT
   9
                          SOUTHERN DISTRICT OF CALIFORNIA
  10
                                    SAN DIEGO DIVISION
  11
       Kathleen Holt, individually and on behalf )    Civil No. 3:17-cv-02246-MMA-BLM
  12   of all others similarly situated,          )
                                                  )   DEFENDANT NOBLE HOUSE’S
  13                                   Plaintiff, )   REPLY IN SUPPORT OF
                                                  )   CROSS-MOTION FOR SUMMARY
  14          v.                                  )   JUDGMENT ON ALL ISSUES
                                                  )
  15   Noble House Hotels & Resort, LTD. d/b/a )      Date: March 11, 2019
       Noble House Hotels & Resort, LTD. LP; )        Time: 2:30 p.m.
  16   and Does 1 to 25, inclusive,               )   Courtroom: 3D
                                                  )   Judge: Hon. Michael M. Anello
  17                                Defendants.   )
                                                  )
  18                                              )
                                                  )
  19                                              )
                                                  )
  20
  21
  22
  23
  24
  25
  26
  27
  28


                         Defendant Noble House’s Reply in Support of
                       Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3073 Page 2 of 11


   1                                  I.   INTRODUCTION
   2         The material facts are undisputed. The parties agree that Noble House adds a
   3   3.5% surcharge to all bills, as disclosed to its customers on signs, menus, and bills.
   4   The statutes at issue are clear. California permits such surcharges as long as they are
   5   adequately disclosed, and Noble House’s disclosure practices satisfy the “reasonable
   6   consumer” test. For the reasons stated in Noble House’s cross-motion for summary
   7   judgment and this reply in support thereof, Plaintiff’s claims fail as a matter of law.1
   8                       II.   UNDISPUTED MATERIAL FACTS
   9         Plaintiff admits that Noble House displays a Surcharge Disclosure on signs,
  10   menus and bills: “A 3.5% surcharge will be added to all Guest checks to help cover
  11   increasing labor costs and in our support of the recent increases in minimum wage
  12   and benefits for our dedicated Team Members.” (emphasis added) See ECF No.
  13   81-1 (Response to Defendant’s Statement of Undisputed Material Facts “SOF”) 3-6.
  14         At the entry host stand, in lounge and bar areas, and around dining areas, the
  15   Restaurants display signed (“Signs”) containing nothing but Noble House’s standard
  16   Surcharge Disclosure language. SOF-4 (citing Dennis Decl., Ex. A, the Sign on
  17   display at Acqua California Bistro’s entry host stand).
  18         On the first page2 of the Restaurants’ menus (the “Menu”), Noble House’s
  19   standard Surcharge Disclosure language appears in offset text, in the same font size
  20   as is used to list food and beverage items. SOF-5 (citing Dennis Decl., Ex. C-E,
  21   Menus for Acqua California Bistro, Fresco’s, and Olive Bar). The Surcharge
  22   Disclosures on Acqua California Bistro and Olive Bar’s Menus appear in red text,
  23   whereas the Surcharge Disclosure on Fresco’s Menu appears in black text. Id.
  24         On every bill the Restaurants issue (the “Bill”), there is (i) a line item showing
  25   the exact amount of the Surcharge, indicating that the Surcharge is added after the
  26
       1
         Capitalized terms not defined in this Reply have the same meaning set forth in Noble
  27   House’s  Cross-Motion for Summary Judgment. ECF No. 75-1.
       2
         With regard to Olive Bar’s Menu, Plaintiff disputes whether the standard Surcharge
  28   Disclosure language is “on the first page.” SOF-5. This dispute is immaterial: all
       Menus are booklets such that the opening page contains a Surcharge Disclosure.
                                                  1
                          Defendant Noble House’s Reply in Support of
                        Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3074 Page 3 of 11


   1   subtotal is calculated but before taxes are applied, (ii) offset text, in the same size
   2   font as is used to list the other items on the Bill, stating Noble House’s standard
   3   Surcharge Disclosure language, and (iii) a separate line after the total amount due
   4   marked “GRATUITY” (emphasis in original) with a blank space for patrons to leave
   5   an optional customary tip. SOF-6 (citing Dennis Decl., Ex. F, Plaintiff’s Bill).
   6                    III.    LEGAL ARGUMENT AND ANALYSIS
   7   A.    The Surcharge Is Not Per Se Unlawful.
   8         Plaintiff’s theory that the Surcharge is per se unlawful requires a reading of
   9   Section 1770(a)(20) and the Surcharge Disclosures that creates confusion where none
  10   exists, radically departing from the interpretation of the statute endorsed by both
  11   California State courts to address the issue. See generally ECF No. 81 (“Opposition”
  12   or “Opp.”). Plaintiff’s effort to undermine the legal reasoning and relevance of Vespi
  13   v. Galaxy Taco (the “State Court Ruling”) fails.
  14         1.     Plaintiff Fails to Distinguish the State Court Ruling.
  15         The State Court Ruling is analogous to this case in nearly every conceivable
  16   way. Judge Taylor applied the same statutes at issue in this case (including Section
  17   1770(a)(20)) to Galaxy Taco’s nearly identical surcharge and menu disclosure, 3 and
  18   ruled that “[t]here is no statute or case law that provides that the surcharge is unlawful
  19   as a matter of law.” Vespi v. Galaxy Taco, No. 2017-17791 at 8; see also id. at 10
  20   (“Galaxy Taco “did not calculate and impose the surcharge as a percentage of each
  21   item’s price, but instead added 3% to the subtotal of the entire bill, pre-tax.”).4
  22         Despite Plaintiff’s own admissions regarding the State Court Ruling’s
  23   procedural posture, material facts, and legal conclusions, Plaintiff vaguely objects to
  24
       3
         Galaxy Taco’s menu states, “A 3.5% surcharge will be added to each bill to help
  25   cover increasing operations and labor costs.” See SOF 14-18 (citing Bradley Decl. ¶
       8, Ex. G (State Court Ruling) and ¶ 14, Ex. M (Galaxy Taco Menu)).
  26   4
         Plaintiff’s reliance on California Rule of Court 8.1115(a) to avoid the State Court
       Ruling and Michaelson is unavailing. The rule only prohibits citing to or relying on
  27   unpublished opinions “of a California Court of Appeal or superior court appellate
       division”; it does not prohibit citing to or relying on unpublished California Superior
  28   Court opinions. Smith v. Intuit Inc., 5:12-CV-00222 EJD, 2012 WL 3945485, at *4
       n. 1 (N.D. Cal. Sept. 10, 2012).
                                                   2
                          Defendant Noble House’s Reply in Support of
                        Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3075 Page 4 of 11


   1   it as “irrelevant.” See SOF-14-18; ECF No. 81-2. While not binding authority, the
   2   State Court Ruling’s application of the same state statutes to nearly identical facts
   3   should be afforded persuasive weight to the same extent the Court would afford any
   4   California court’s application of California law to analogous facts. Federal courts
   5   have a “duty” to “ascertain from all the available data what the state law is and apply
   6   it rather than to prescribe a different rule.” West v. Am. Tel. & Tel. Co., 311 U.S.
   7   223, 236-37 (1940) (consistency between state and federal courts “would be thwarted
   8   if the federal courts were free to choose their own rules of decision whenever the
   9   highest court of the state has not ‘spoken.’”).
  10         The same is true for Michaelson, which Plaintiff summarily dismisses as
  11   “inapplicable” merely because it is “comprised of a single paragraph and concerned
  12   a demurrer at the pleading stage.” Opp. at 9:15-21. Other than the State Court
  13   Ruling, Michaelson is the only Section 1770(a)(20) case to date. Plaintiff best
  14   summarizes Michaelson’s relevance: “at issue was whether it was unfair to charge
  15   one price for food/drink, another prices [sic] for services, and another for delivery.”
  16   Id. Indeed, Michaelson expressly states that the court was “not persuaded that there
  17   is anything wrong with charging one amount for the food or beverage [and] another
  18   amount for the service,” concluding that “[t]he business practice challenged in this
  19   case is not the least bit unfair, unlawful, or fraudulent.” Michaelson v. Ritz-Carlton
  20   Hotel Co., No. 02CC00141 (Super. Ct. of Cal., Cty. of Orange Nov. 21, 2002). 5
  21         2.     Plaintiff’s Statutory Analysis of 1770(a)(20) is Unsupported by Caselaw
  22                or Principles of Statutory Construction.
  23         Plaintiff labels the State Court Ruling “wrongly decided” but offers no
  24   compelling response to its conclusion that Section 1770(a)(20) does not create per se
  25   liability for restaurant surcharges. Opp. at 4:5. Section 1770(a)(20) prohibits
  26
       5
         Plaintiff also attempts to distinguish Michaelson on the basis that the complaint at
  27   issue in Michaelson “alleged those charges were disclosed.” Opp. at 9:20-21. Such
       a distinction is no longer effective at the summary judgment stage, as the material
  28   facts regarding Noble House’s disclosure practices are undisputed (i.e., Plaintiff
       admits that the Surcharge is disclosed on the Signs, Menu, and Bill). See SOF-3-6.
                                                  3
                          Defendant Noble House’s Reply in Support of
                        Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3076 Page 5 of 11


   1   “advertising that a product is being offered at a specific price plus a specific
   2   percentage of that price.” Cal. Civ. Code § 1770(a)(20). Plaintiff’s theory of per se
   3   liability begins with the argument that restaurant food and drink items are “products”
   4   within the scope of Section 1770(a)(20). The CLRA does not define “products,” but
   5   does define “goods.” See id. § 1761(a). For that reason, Plaintiff encourages the
   6   Court to “look to the defined term ‘goods’ in ruling on whether the restaurant food
   7   and drink items are ‘products’ under the CLRA.” Opp. at 6:1-2. This argument fails.
   8         First, Plaintiff does not cite any CLRA case where a restaurant’s food or drink
   9   items were deemed either “goods” or “products.” The only CLRA cases Plaintiff
  10   cites involve completely irrelevant mass-marketed items, including “Nutella” spread,
  11   birth control pills, and computer antivirus software, none of which discuss Section
  12   1770(a)(20), separate service charges, or restaurants or other hospitality businesses.
  13   See Opp. at 3-11. Mass-marketed items are irrelevant to a business like a restaurant
  14   that furnishes services in connection with meals. This is why Judge Taylor rejected
  15   the same analysis Plaintiff relies on in this case, holding instead that restaurant menu
  16   items are not “goods” or “products” under the CLRA. Vespi v. Galaxy Taco, No.
  17   2017-17791, at 9-10 (Super. Ct. of Cal., Cty. of San Diego Nov. 16, 2018).
  18         Second, even assuming arguendo that restaurant food and drink items are
  19   “goods” and/or “products” under the CLRA, Plaintiff’s Opposition ignores the
  20   CLRA’s separate definition of “services,” which includes “work, labor, and services
  21   for other than a commercial or business use, including services furnished in
  22   connection with the sale or repair of goods.” Cal. Civ. Code § 1761(b) (emphasis
  23   added). Just as prices listed on a menu correspond to the individual food or drink
  24   items they appear with, the fixed-percent Surcharge disclosed on the Menu
  25   corresponds to its own, separate pricing disclosure (the Surcharge Disclosure). See
  26   SOF-5 (Menus); see also SOF-4 (Signs), SOF-6 (Bill). Thus, even if the Court were
  27   to accept Plaintiff’s argument that restaurant food and beverage items are “goods,”
  28   the Surcharge would fall squarely within the CLRA’s separate definition of

                                                  4
                          Defendant Noble House’s Reply in Support of
                        Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3077 Page 6 of 11


   1   “services,” which expressly separates “services furnished in connection with the
   2   sale… of goods” from the individual “goods” themselves.
   3         3.     Plaintiff Does Not Contest That Section 1770(a)(20)’s Legislative
   4                History Does Not Support Her Interpretation Of The Statute.
   5         Noble House relies on three authorities that provide direct insight into the
   6   intent of Section 1770(a)(20). See ECF No. 75-1 at 10:22-11:28. Collectively, those
   7   authorities make clear that the statute was enacted to target retail pricing practices
   8   that are readily distinguishable from charges for services furnished in connection
   9   with a restaurant meal. Id. Plaintiff’s offers no competing legislative history. 6
  10         4.     Plaintiff’s Effort to Dismiss the Safe Harbor Doctrine Fails.
  11                a.     The California Board of Equalization, San Diego City Attorney,
  12                       and City of Santa Monica Permit Restaurant Surcharges.
  13         Plaintiff does not dispute the existence or substantive applicability of the “safe
  14   harbor” doctrine in this case. Nor does Plaintiff attempt to directly distinguish the
  15   application of the doctrine in the State Court Ruling where the state court recognized
  16   that although “the [BOE’s Special Notice]… does not advise of unlawful conduct,”
  17   “the fact the Special Notice was sent out establishes that an arm of the state
  18   government was aware of the surcharge practice, and there was no effort by any arm
  19   of government to stop the practice.” Vespi, No. 2017-17791 at 9. Instead, Plaintiff
  20   attempts to minimize the state regulatory acceptance of restaurant surcharges, and to
  21   foreclose Noble House from even availing itself of the doctrine by pointing to Noble
  22   House’s affirmative defenses. Both arguments fail.
  23         Plaintiff first tries to dismiss the Special Notice as mere tax advice. Opp. at
  24   21:3-13.   The State Court Ruling appropriately rejected that same argument,
  25   6
         Plaintiff alleges that Noble House “has forfeited the opportunity to argue that the
       CLRA is ambiguous” by failing to establish ambiguity. Opp. at 13:12-21. Noble
  26   House has long argued that the plain language of the statute does not prohibit the
       Surcharge. Legislative history only becomes relevant if the Court concludes the
  27   language is ambiguous, but if it does, the legislative history weighs against
       combining a restaurant’s food or beverage items and its separate charge for services
  28   furnished in connection with the meal into a single “product” under Section
       1770(a)(20).
                                                  5
                           Defendant Noble House’s Reply in Support of
                         Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3078 Page 7 of 11


   1   concluding instead that Section 1603(h) and the Special Notice create a safe harbor
   2   that encompasses the Surcharge by expressly addressing and accommodating the
   3   “[m]any restaurant owners/operators [that] add a surcharge to their receipts to cover
   4   required employer costs, such as increases to minimum wage, healthcare
   5   contributions, and paid sick leave.” See Bradley Decl., Ex. E (Special Notice).7
   6         Plaintiff also attempts to underplay the role that the San Diego City Attorney’s
   7   two-year investigation and the Santa Monica Municipal Code play in the Court’s
   8   analysis. While neither is dispositive of any issue in this case, both support Noble
   9   House’s contention that the Surcharge is not per se unlawful, but instead need only
  10   be adequately and fairly disclosed. Plaintiff fails to cite any government action to
  11   enforce Section 1770(a)(20) against a restaurant in the statute’s thirty-four-year
  12   existence, which is especially telling when the City Attorney has publicized her
  13   active surcharge disclosure enforcement campaign and the California Restaurant
  14   Association has issued guidance publicizing this industry-common practice and
  15   suggesting disclosure methods (all of which Noble House’s disclosure practices
  16   exceed). See Bradley Decl., Ex. H, I. This harmony between the restaurant industry,
  17   government enforcement agencies, and the State Court Ruling, predicated on an
  18   understanding that fixed-percent surcharges are not per se unlawful but must be
  19   adequately disclosed, would be directly undermined by a contrary ruling in this case.
  20   See also Vespi, No. 2017-17791 at 9 (“absence” of City Attorney action supports
  21   conclusion that a restaurant’s surcharge is lawful).
  22                b.     Noble House Has Not Waived A Safe Harbor Defense.
  23         Plaintiff’s procedural argument also fails because the safe harbor doctrine was
  24   neither “forfeited” by Noble House nor “raised for the first time” in Noble House’s
  25   summary judgment brief, as Plaintiff alleges. See Opp. at 20:19-20.
  26
       7
        Plaintiff’s discovery-based argument is misplaced. Judge Major rejected Plaintiff’s
  27   attempt to compel discovery regarding disposition of the Surcharge as irrelevant
       because Noble House charges the Surcharge as stated in the Surcharge Disclosure
  28   (3.5% added to each Bill) and Noble House does not represent the Surcharge to be a
       “tip” or “gratuity” paid directly to its employees. See ECF No. 47 at 6:10-8:24.
                                                 6
                           Defendant Noble House’s Reply in Support of
                         Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3079 Page 8 of 11


   1         First, Noble House’s first and fourth affirmative defenses assert that Plaintiff
   2   fails to state a claim upon which relief can be granted, and that the alleged practices
   3   at issue are not unfair or likely to deceive. Both go to the heart of the safe harbor
   4   doctrine, which rests on the assumption that a practice accepted and accommodated
   5   by state regulators cannot serve as the basis for a claim under the CLRA, FAL, or
   6   UCL. Alvarez v. Chevron Corp., 656 F.3d 925, 933 (9th Cir. 2011).
   7         Second, a waiver of an affirmative defense due to its absence from an answer
   8   can only occur where there is prejudice to the plaintiff. See, e.g., Simmons v. Navajo
   9   Cty., Ariz., 609 F.3d 1011, 1023 (9th Cir. 2010). Plaintiff does not even attempt to
  10   articulate what her prejudice would be in this case, nor could she. Noble House
  11   asserted the same safe harbor defense in its motion to dismiss at the outset of this
  12   case, which the Court rejected because any safe harbor could only protect “disclosed
  13   surcharges” and “Plaintiff has not alleged that the surcharge is disclosed on the menu,
  14   and the Court declines to make a factual finding based on factual allegations not
  15   included in Plaintiff’s complaint.” See ECF No. 6, 14. Plaintiff cannot act surprised
  16   by Noble House’s renewed reliance on the safe harbor doctrine at the summary
  17   judgment stage, now that the material facts (the Signs, Menu, and Bill) can speak for
  18   themselves and the Court can make the requisite factual finding that the Surcharge is
  19   “disclosed” and eligible for safe harbor protection.
  20         5.     Plaintiff’s Interpretation of Section 1770(a)(20) Conflicts with the First
  21                Amendment’s Commercial Speech Protections.
  22         The Court should interpret Section 1770(a)(20) to avoid conflicts with the
  23   Constitution. Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Const. Trades
  24   Council, 485 U.S. 568 (1988). Plaintiff argues that Section 1770(a)(20) allows
  25   restaurants to charge fixed-percent surcharge for services, but only if the surcharge
  26   is communicated in specific terms. Opp. at 23:26-24:5. The Ninth Circuit recently
  27   deemed a statute unconstitutional because it allowed merchants to charge a fixed-
  28   percentage surcharge for credit cards, but only if the surcharge was communicated in

                                                 7
                         Defendant Noble House’s Reply in Support of
                       Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3080 Page 9 of 11


   1   specific terms. Italian Colors Rest. v. Becerra, 878 F.3d 1165, 1179 (9th Cir. 2018).
   2   The message is clear:      a restaurant that discloses its surcharge truthfully and
   3   adequately (e.g., before and at the point of sale) must be free to communicate the
   4   surcharge to its customers in its own terms. See id. at 1176-79. 8 The per se rule that
   5   Plaintiff advocates would directly conflict with Supreme Court and Ninth Circuit
   6   First Amendment jurisprudence.
   7   B.    The Court can Conclude as a Matter of Law that Noble House’s
   8         Surcharge was Adequately Disclosed.
   9         Plaintiff’s remaining CLRA, FAL, and UCL claims all allege that the
  10   Surcharge is unfair, deceptive, false, or misleading. Courts analyze such claims
  11   together under the “reasonable consumer” standard. Reid v. Johnson & Johnson, 780
  12   F.3d 952, 958 (9th Cir. 2015). Under the reasonable consumer test, Plaintiff bears
  13   the burden of establishing that “it is probable that a significant portion of the general
  14   consuming public or of targeted consumers, acting reasonably in the circumstances,
  15   could be misled.” Lavie v. Procter & Gamble Co., 105 Cal. App. 4th 496, 508, 129
  16   Cal. Rptr. 2d 486 (2003) (emphasis added). The only facts material to the reasonable
  17   consumer test are the facts establishing the subject act or practice; when those facts
  18   are undisputed, courts rule on whether the reasonable consumer is likely to be
  19   deceived as a matter of law. See, e.g, Rooney v. Cumberland Packing Corp., 12-CV-
  20   0033-H DHB, 2012 WL 1512106, at *1 (S.D. Cal. Apr. 16, 2012).
  21         Here, the material facts regarding Noble House’s disclosure practices (i.e., the
  22   Signs, Menu, and Bill) are undisputed. See SOF 3-6. The record is ripe for the Court
  23   to conclude as a matter of law that an ordinary Restaurant customer, acting
  24   reasonably while dining at one of the Restaurants, is not likely to be deceived by
  25   Noble House’s disclosure practices.
  26
  27
       8
        Plaintiff’s reliance on Fed. R. Civ. P. Rule 5.1 is misplaced. Noble House does not
  28   ask this Court to declare Section 1770(a)(20) unconstitutional, but instead to simply
       apply a fundamental rule of statutory interpretation to avoid constitutional conflict.
                                                  8
                          Defendant Noble House’s Reply in Support of
                        Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3081 Page 10 of 11


   1         Plaintiff’s “reasonable consumer” analysis bears no resemblance to the
   2   standard employed by Ninth Circuit and California courts in consumer disclosure
   3   cases. See generally Opp. at 14:7-19:9. Instead, relies almost exclusively on her
   4   own testimony and baseless conjecture about how restaurant patrons behave to
   5   contend the Surcharge Disclosures are improper. Id. Plaintiff’s own experience is
   6   irrelevant at this stage, as “‘anecdotal evidence alone is insufficient to prove that the
   7   public is likely to be misled’ under the reasonable consumer standard.” Chamberlan
   8   v. Ford Motor Co., 369 F. Supp. 2d 1138, 1145 (N.D. Cal. 2005) (citations omitted).
   9   Instead, the “reasonable consumer” is a hypothetical creation of law: “neither the
  10   most vigilant and suspicious of advertising claims nor the most unwary and
  11   unsophisticated, but instead is ‘the ordinary consumer within the target population.’”
  12   See Chapman v. Skype Inc., 220 Cal. App. 4th 217, 226 (Cal. Ct. App. 2013).9
  13         Plaintiff relies on her own testimony to contend that a reasonable Restaurant
  14   customer would not see the Surcharge Disclosures on the Signs or Menus at all prior
  15   to ordering a meal. Plaintiff’s generalized conclusion that the “reasonable consumer”
  16   would not “read through the entire menu before placing an order” is contradicted by
  17   a wealth of Ninth Circuit law approving consumer disclosures that were included
  18   somewhere in the subject label, contract, or other document, and were not otherwise
  19   hidden. See, e.g., Freeman v. Time, Inc., 68 F.3d 285, 289-290 (9th Cir. 1995)
  20   (reasonable consumer is presumed to have done a “sufficient reading”); McKinniss
  21   v. Gen. Mills, Inc., CV 07-2521GAFFMOX, 2007 WL 4762172, at *3 (C.D. Cal.
  22   Sept. 18, 2007) (reasonable consumer is “expected to peruse the product’s contents
  23   simply by reading the side of the box containing the ingredient list.”) (citing
  24   Freeman’s “sufficient reading” standard); Shvarts v. Budget Grp., Inc., 81 Cal. App.
  25   9
         Plaintiff relies on the existence of “some” online customer complaints to argue that
       the Court should defer to a jury to conduct the “reasonable consumer” analysis as a
  26   question of fact. See, e.g., Opp. at 17:1-2. Anecdotal evidence is irrelevant to
       determining whether a significant portion of the public is likely to be deceived.
  27   Moreover, many of the complaints cited by Plaintiff demonstrate that the customers
       did receive notice of the Surcharge prior to ordering but simply did not like the
  28   Surcharge. Whether the “reasonable consumer” likes or dislikes the substance of the
       disclosure cannot render the disclosure “deceptive” as a matter of law.
                                                  9
                          Defendant Noble House’s Reply in Support of
                        Cross-Motion for Summary Judgment on All Issues
Case 3:17-cv-02246-MMA-BLM Document 84 Filed 02/21/19 PageID.3082 Page 11 of 11


   1   4th 1153, 1160, 97 Cal. Rptr. 2d 722 (2000) (public not “likely to be deceived” by a
   2   uniform rental agreement that included disclosures regarding fuel surcharges).
   3         Dimond, Michaelson, and the State Court Ruling instruct that the most
   4   important factor in the reasonable consumer test is whether the Surcharge is disclosed
   5   on the Signs and Menus. See Dimond v. Darden Restaurants, Inc., 13 CIV. 5244
   6   KPF, 2014 WL 3377105, at *8 (S.D.N.Y. July 9, 2014) (applying California’s
   7   consumer protection standards and holding that restaurant menus with disclosures
   8   stating an 18% surcharge “will be added to all guest checks” were not deceptive,
   9   false, or misleading because the surcharge was “completely and conspicuously
  10   indicated on the menu so that each patron was expressly informed as to the cost of
  11   dining at the Restaurants prior to voluntarily placing his or her order.”); Vespi v.
  12   Galaxy Taco, No. 2017-17791 at 10 (restaurant “made adequate and non-misleading
  13   disclosures about the surcharge, thus all claims in the [complaint] fail.”); Michaelson,
  14   No. 02CC00141 (“charging one amount for the food or beverage [and] another
  15   amount for the service… is not the least bit unfair, unlawful, or fraudulent” “so long
  16   as those charges are disclosed to the customer.”). Plaintiff admits that Noble House
  17   discloses the Surcharge on the Signs and Menus.
  18         Importantly, Plaintiff’s Opposition does not contend that the Surcharge
  19   Disclosure language itself is false or misleading. As discussed above, Noble House
  20   provides the “reasonable consumer” with Surcharge Disclosures on the Signs and
  21   Menu prior to ordering a meal; therefore, Plaintiff’s claims fail as a matter of law.
  22                                  IV.    CONCLUSION
  23         For all of the foregoing reasons, Noble House respectfully requests that the
  24   Court grant summary judgment in Noble House’s favor.
  25         DATED: February 21, 2019
                                               LANE POWELL PC
  26
  27                                           By /s/Heidi B. Bradley
                                                    Heidi B. Bradley (SBN: 243403)
  28                                                Darin M. Sands (SBN: 257363)
                                               Attorneys for Defendant Noble House
                                                 10
                          Defendant Noble House’s Reply in Support of
                        Cross-Motion for Summary Judgment on All Issues
